Order entered July 11, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00228-CR

                              VICENTE RAMIREZ, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F16-18106-U

                                           ORDER

       Before the Court is appellant’s July 9, 2018 second motion for extension of time to file

his brief. We GRANT the motion and ORDER the brief filed on or before August 8, 2018. We

caution appellant that the failure to file his brief by that date may result in this appeal being

abated for a hearing under rule 38.8. See TEX. R. APP. P. 38.8(b)(3).


                                                      /s/   LANA MYERS
                                                            JUSTICE